DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claim 6 filed 07/26/2022 is acknowledged by the examiner. 
The amendments to the claims overcome any previous 35 USC 112(b) rejection. They are therefore withdrawn. 
Claims 1-10 are pending in the application. 
Claims 1-6 are currently under examination. 
Response to Arguments
Applicant’s arguments regarding the claim interpretation under 35 USC 112(f) of claim 1 regarding “one or more connection points” and a “coupling component,” have been fully considered, and are persuasive. These claim limitations are no longer interpreted under 35 USC 112(f). 
Applicant’s arguments regarding the claim interpretation under 35 USC 112(f) of claim 1 regarding “a lifting component support element” and “a lifting component,” have been fully considered but they are not persuasive. These claim limitations are still being interpreted under 35 USC 112(f) because “a lifting component support element” and “lifting component” do not recite sufficient structure for a person of ordinary skill in the art to understand what is being claimed. 
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
Applicant’s argument: Applicant disagrees with the Office’s assertion that Donato discloses “said leg support assembly including an angled component bent at about 90-degrees.” The leg sleeve 22 of Donato does not disclose include an angled component, let alone an angled component that is bent at 90-degrees. While the leg sleeve 22 of Donato may be manipulated to conform to the shape of a patient’s leg, Donato does not teach or suggest that the leg sleeve 22 itself has an angled component bent at 90-degrees, as required by claim 1. 
Examiner’s response: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an angled component bent at about 90-degrees even when not in use) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The sleeve 22 of Donato does disclose an angled component bent at 90-degrees when in use as shown in Fig. 2 of Donato, and thus still reads on the claimed invention. The claim does not state that the leg support assembly has an angled component bent at about 90-degrees at all times or specify that the leg support assembly is of some sort of rigid material to have an angled component bent at about 90-degrees even when not in use. 
Applicant’s argument: Applicant further disagrees with the Office’s assertion that Donato discloses “one or more components for securing the disarticulated leg to said leg support assembly.” Applicant submits that the upper hook and loop straps 26, middle hook and loop straps 28, and bottom hook and loop straps 30 of Donato are used to secure the patient’s leg to various anchor points, rather than “for securing the disarticulated leg to said leg support assembly.” For example, Donato teaches “the knee winch 56 is turned either by hand or electrically to begin to raise the affected leg 24 to 90 degrees flexion” (see Donato at 3:5-7). Accordingly, Applicant submits that Donato does not teach or suggest “one or more components for securing the disarticulated leg to said leg support assembly” as required by claim 1. 
Examiner’s argument: Although the straps 26, 28, 30 of Donato are used to secure the patient’s leg to various anchor points, the straps 26, 28, 30 of Donato are also for securing the disarticulated leg to leg sleeve 22 of Donato, as straps 26, 28, 30 of Donato are wrapped around leg sleeve 22 of Donato, and thus hold leg sleeve 22 of Donato in place when the patient’s leg is secured to various anchor points. 
Applicant’s argument: Applicant further disagrees that Donato discloses “one or more connection points disposed at or near said angled component bent at about 90-degrees,” for which the Office cites the c-clamps 32 of Donato. Applicant submits that the location of the c-clamps 32 are a significant distance from the patient’s knee, so that a POSITA would not consider the c-clamps 32 as being “at or near said angled component bent at about 90-degrees,” as required by claim 1. 
Examiner’s argument: As shown in Fig. 8 of Donato, there are three different c-clamps 32, and the middle c-clamp 32 of Donato in particular is located near said angled component as c-clamp 32 is disposed just below the bent knee of a patient, as c-clamp 32 fits around strap 28 of Donato. A person of ordinary skill in the art would consider c-clamp 32 to be near said angled component bent at about 90-degrees as required by claim 1. 
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Regarding claim 1, “the one or more arms are removable attached…” in line 15 should be read as “the one or more arms are removably attached…”
Regarding claim 4, “one or more components for securing the leg,” in lines 2-3 should be read as “one or more components for securing the disarticulated leg.” 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a lifting component support element” in claim 1 and “a lifting component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato (US 6,932,783 B) in view of Foster (US 5,575,765).
Regarding claim 1, Donato discloses a system (10) for reducing a disarticulated leg from a dislocated hip joint (see Col. 1 lines 5-11; apparatus 10 is a system that returns a patient’s dislocated hip to a normal position, thus reducing a disarticulated leg from a dislocated hip joint) comprising:
a leg support assembly (22) sized and shaped to support the disarticulated leg (see Fig. 2; leg sleeve 22 is sized and shaped to support the disarticulated leg as leg sleeve 22 extends from a patient’s ankle to the groin area), said leg support assembly (22) including an angled component bent at about 90-degrees (see Fig. 2; leg sleeve 22 when in use is bent at about 90 degrees around the patient’s knee near middle hook and loop straps 28 and thus is interpreted to include an angled component);
one or more components (26, 28, 30) for securing the disarticulated leg to said leg support assembly (22) (see Fig. 2; upper hook and loop straps 26, middle hook and loop straps 28, and bottom hook and loop straps 30 are used for securing the disarticulated leg to leg sleeve 22 as the straps wrap around leg sleeve 22 and hold leg sleeve 22 in place when in use), said one or more components (26, 28, 30) for securing the disarticulated leg removably attached to said leg support assembly (22) (see Figs. 2 and 8, and Col. 2 lines 22-26; hook and loop straps 26, 28, and 30 are Velcro straps, and thus are removably attached or removably fastened to leg sleeve 22);
one or more connection points (32) disposed at or near said angled component bent at about 90-degrees (see Figs. 2 and 8; according to Applicant’s specification on page 9, one or more connection points may be holes, reinforced holes, or a metal support, and thus C-ring 32 is interpreted to be one or more connection points as c-ring 32 connects or links with a coupling component 34, and is disposed or near said angled component as C-ring 32 is disposed just below the bent knee of a patient as it fits around strap 28); 
a lifting component support element (see Figs. 3 and 6, and Col. 2 lines 33-36; according to Applicant’s specification on page 9, lifting component support element may include a chain, carabiner, hook, clasp, or other fastener, and thus pulleys 46 also have clamps on them as best seen in Fig. 6, and thus a clamp is interpreted to be another type of fastener and meets this limitation);
a coupling component (34) (see Figs. 2 and 8, and Col. 2 lines 26-28; according to Applicant’s specification on page 9, coupling component may include any type of fastener such as a hook, clasp, carabiner, or bale, and thus fastening clip 34 is interpreted to be a type of fastener and reads on this limitation);
a lifting component (46, 60, 62) having a first end and a second, wherein the first end is attached to said lifting component support element (see Figs. 2-3 and 6; according to Applicant’s specification on page 8, lifting component may be a rope and pulley system, and thus pulleys 46 and cable 60, 62 are lifting component which have a first end which is attached to the clamp, as best seen in Fig. 6), the second end being removably attached to said coupling component (34), said coupling component (34) including one or more arms, the one or more arms are removable attached to the one or more connection points (32) (see Figs. 2 and 8; the second end of the lifting component 46, 60, 62 is removably attached to fastening clip 34 as fastening clip 34 is connected to cable 60, 62, and fastening clip 34 has two arms as they project outwards, and is removably attached to C-ring 32, as best seen in Annotated Fig. 8 of Donato); and 
said lifting component (46, 60) is configured to lift the disarticulated leg in said leg support assembly (22) to accomplish a hip joint reduction procedure (see Fig. 2 and Col. 2 lines 41-57; pulleys 46 and cable 60 are used to lift the disarticulated leg of the patient in leg sleeve 22 to accomplish a hip joint reduction procedure). 
Donato does not disclose wherein the first end is removably attached to said lifting component support element. 
However, Foster teaches an analogous lifting component (107) wherein the first end is removably attached to said analogous lifting component support element (54) (see Figs. 1-2 and Col. 5 lines 47-54; pulley 107 is draped over the J-hook of hook assembly 54, and thus is removably attached via the J-hook) providing to redirect rope/cable at any chosen position along a top rail (see Col. 5 lines 47-54) and thus allowing a user to easily position the pulley and cable to best fit a user’s body and needs. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamp/pulley 46 connection of Donato to include a J-hook as taught by Foster to have provided an improved system for reducing a disarticulated leg from a dislocated hip joint that redirects the cable to be at any chosen position along a top rail (see Col. 5 lines 48-54) and thus allowing a user to easily position the pulley and cable to best fit a user’s body and needs. 

    PNG
    media_image1.png
    564
    765
    media_image1.png
    Greyscale

Annotated Fig. 8 of Donato. 
Regarding claim 3, Donato in view of Foster discloses the invention as discussed in claim 1. Donato in view of Foster further discloses wherein said lifting component (46, 60 of Donato) is a pulley mechanism (see Figs. 1-3 and 6 of Donato, and Col. 2 lines 45-55 of Donato; lifting component 46, 60 is a pulley mechanism). 
Regarding claim 5, Donato in view of Foster discloses the invention as discussed in claim 1. Donato in view of Foster further discloses wherein said one or more components (26, 28, 30 of Donato) for securing the leg include straps having teeth and hooks (see Figs. 2 and 8 of Donato; hook and loop straps 26, 28, and 30 of Donato are straps which have teeth and hooks as they are Velcro straps). 
Regarding claim 6, Donato in view of Foster discloses the invention as discussed in claim 1. Donato in view of Foster further discloses wherein said leg support system (10 of Donato) is a unitary leg support assembly (see Figs. 1-3 of Donato; apparatus 10 of Donato is a unitary leg support assembly as apparatus 10 of Donato forms a single entity or a single system). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Donato in view of Foster further in view of Treace (US 3,843,979).
Regarding claim 2, Donato in view of Foster discloses the invention as discussed in claim 1. Donato in view of Foster further discloses said leg support assembly (22 of Donato) further including an inner surface and an outer surface (see Figs. 2 and 8 of Donato; leg sleeve 22 has an inner surface, which is the surface that directly comes in contact with the patient’s leg when worn and thus is not shown in the figures, and the outer surface is the surface that is shown in the figures, and is the exterior of leg sleeve 22 of Donato). 
Donato in view of Foster does not disclose the inner surface containing a liner material disposed on at least a portion of said inner surface.
However, Treace teaches an analogous leg support assembly (83) and an analogous inner surface containing a liner material (45) (see Figs. 2-3 and Col. 3 lines 6-12; sling 83 has an analogous inner surface, which is the interior surface of sling 83 that directly comes in contact with the patient’s leg, and is lined with rectangular piece 45 which is a soft material, such as foam, and is fixedly attached via stitching 47) providing a soft material (see Col. 3 lines 6-12) so that a patient is more comfortable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inner surface of the leg assembly (22 of Donato) in the device of Donato in view of Foster with a liner material as taught by Treace to have provided an improved system for reducing a disarticulated leg from a dislocated hip joint that includes a soft material (see Col. 3 lines 6-12) so that a patient is more comfortable. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donato in view of Foster further in view of Paulos et al. (referred to as “Paulos”) (US 2017/0143527 A1).
Regarding claim 4, Donato in view of Foster discloses the invention as discussed in claim 1. 
Donato in view of Foster does not disclose one or more openings disposed along a length of said leg support assembly and configured to receive said one or more components for securing the leg. 
However, Paulos teaches an analogous one or more components for securing the leg (760), and one or more openings (736A, 736B) disposed along a length of said leg support assembly (700) and configured to receive said one or more components (760) for securing the leg (see Fig. 7 and [0121]; slots 736A and 736B are openings disposed along a length of brace assembly 700, which is leg support assembly as it supports the leg of a user, and slots 736A and 736B are configured to receive cross strap 760 for securing the leg of a user) providing to weave the strap through to allow the strap to move within the slots and therefore adjust the position and/or tightening of the brace on a wearer (see [0121]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the sides of the leg support assembly (22 of Donato) where there are straps (26, 28, 30 of Donato) in the device of Donato in view of Foster with one or more openings (736A, 736B) as taught by Paulos to have provided an improved system for reducing a disarticulated leg from a dislocated hip joint that weaves the strap through (the openings) to allow the strap to move within the slots and therefore adjust the position and/or tightening of the brace on a wearer (see [0121]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        
/ERIN DEERY/Primary Examiner, Art Unit 3754